IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


WE THE PEOPLE GRAND MOTHER              : No. 115 EM 2017
BARBARA BRYANT: EL RELATOR              :
BENEFICIARY OF BARBARA BRYANT           :
FOREIGN TRUST EX REL                    :
POSSESSIONARY [SIC] BELONGING           :
BARBARA BRYANT ESTATE                   :
INPROPRIA [SIC] PERSONA (NOT PRO        :
SE) AGGRIEVED SUI JURIS                 :
                                        :
                                        :
            v.                          :
                                        :
                                        :
CITY OF PHILADELPHIA                    :
                                        :
                                        :
PETITION OF: BARBARA BRYANT             :


                                    ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Action in Common Law-

Peremptory Mandamus is DENIED.